940 F.2d 678
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alphonso P. DORRELLO, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 91-3161.
United States Court of Appeals, Federal Circuit.
July 26, 1991.

Before MICHEL, PLAGER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Alphonso P. Dorrello appeals the decision of the Merit Systems Protection Board (Board), No. SE075290C0184 (Nov. 19, 1990).  The Board denied his petition for enforcement of a prior Board decision in his favor.  This court affirms.


2
The Board correctly held that the evidence does not show the RIF to be retaliatory.  Respondent's decision to abolish 600 positions involved all U.S. Air Force facilities in the Philippines.  Because a RIF procedure eliminated Mr. Dorrello's position, no position remained to which Dorrello could be restored.  The agency thus complied to the degree possible with the earlier Board decision.